         Case 2:20-cv-00712-SRW Document 25 Filed 10/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA


MENDY HOOD and                               )
NICOLE ROTHLANDER,                           )
                                             )
 PLAINTIFFS,                                 )
                                             )
v.                                           )       Case NO: 2:20- CV-00712-SRW
                                             )
JIMMY L. VEAZEY, et al.                      )
                                             )
 DEFENDANTS.                                 )

                     REQUEST FOR ADDITIONAL TIME TO RESPOND
                              TO MOTION TO DISMISS

       Come now, the Plaintiffs, by and through their attorneys, and requests that this Honorable
Court allow an additional ten (10) day to provide Affidavits in regards to the Response to the
Motion to Dismiss, and as grounds therefore, states as follows:
       1. The Plaintiffs are in the process of obtaining Affidavits from witnesses to prove the
           allegations in the Response to Defendant’s Motion to Dismiss. The
           Affidavit/Affidavits are crucial to this Response to Motion to Dismiss and to allow
           ten (10) additional days to provide the same will not be prejudicial to any parties.
WHEREFORE the premises considered, the Plaintiffs respectfully pray that an additional ten

(10) days be granted in order to provide Affidavits and any amendments to the Response to the

Motion to Dismiss.

       Respectfully requested on this the 23rd day of October, 2020.




                                                     /s/ Lee R. Booth
                                                     Attorney for Plaintiffs
                                                     Attorney Code: SHU018
           Case 2:20-cv-00712-SRW Document 25 Filed 10/23/20 Page 2 of 2




                                                /s/John D. Norris
                                                Attorney for Plaintiffs
                                                Attorney Code: NOR044


OF COUNSEL:

NORRIS & RANKIN, LLC.
P. O. Box 280
Millbrook, Alabama 36054
(334) 285-0682

CERTIFICATE OF SERVICE

I, Lee R. Booth, Attorney at Law, hereby
certify that I served a copy of the foregoing
upon the attorney for defendants, by email or
through the electronic filing system
on this the 23rd day of October, 2020.

/s/ Lee R. Booth
